10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
VICTORIA KING and GREG KING, Case No.: 2:20-cv-0469-APG-NJK
Plaintiffs Order Transferring Case to Unofficial

Northern Division
Vv.

ETHICON, INC., et al.,

 

Defendants

 

 

 

This case was transferred to this district by an order from the Southern District of West
Virginia. Plaintiffs Victoria and Greg King live in Carson City, Nevada, and the surgery giving
rise to this lawsuit occurred in Carson City. ECF No. 13. Under Local Rule LR IA 1-8(a), “civil
actions must be filed in the clerk’s office for the unofficial division of the court in which the
action allegedly arose.” Carson City is in the unofficial northern division of this district court.
See LR IA 1-6. Therefore, this case must be transferred to the northern division.

I THEREFORE ORDER that this action is transferred to the unofficial northern division
of this court for all further proceedings. The clerk of the court shall transfer and reopen this
matter as a new action under a new docket number in the northern division, and the action under
this docket number shall be closed.

Dated this 6th day of March, 2020.

—

 

ANDREW P. GORDON
United States District Judge

\

™

 
